Citation Nr: 1604230	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability, status post-total replacement, as due to the service-connected left knee disability, status post-total replacement.
 
2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for cold injury of the feet.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1952 to April 1954, including service in Korea during the Korean War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2007 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied the benefits sought on appeal.

In August 2008, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In December 2012, the Veteran appeared at a Board hearing via video conference before the undersigned Veterans Law Judge. Transcripts of both hearings are in the claims file and have been reviewed.

The Veteran has been in receipt of a 100 percent rating for hearing loss and special monthly compensation at the housebound rate since April 25, 2013.

In February 2013 and August 2013, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The issues of entitlement to service connection for a right knee disability, residuals of a cold injury of the feet and peripheral neuropathy of the left and right lower extremities are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disability is not due to a disease or injury incurred in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, via a December 2006 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, neither the Veteran nor his representative has asserted any notice error or specific prejudice as a result.  Hence, the Board finds that the VCAA notice requirements were complied with.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  

No service treatment records, other than the Veteran's separation examination, have been obtained.  In August 2006, the RO requested service treatment records, but was informed that they were "fire related," and no records were available.

Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

After receiving notice of the unavailability of the service treatment records, the RO asked the Veteran to submit any records in his possession and to complete National Archives (NA) Form 13055, to search for alternate records.  In March 2007, the RO made another request to the National Personnel Records Center (NPRC) and submitted the NA Form 13055 completed by the Veteran.  NPRC responded that no additional records were available.  Given the repeated negative responses and indications that the records were destroyed, it is likely that any further efforts to obtain service treatment records would be futile.

Similarly efforts to obtain records of reported VA and non-VA treatment prior to 1985, have been largely unsuccessful, except for reports of treatment in July 1954 and March 1955.  Other records of the Veteran's related VA and non-VA records are in the claims file.  

Further, the Board remanded the case twice for additional development.  There was substantial compliance with the remand instructions in that the RO attempted to obtain additional service personnel records, the Veteran was afforded additional examination, and clarification was obtained from the examiner.  Supplemental statements of the case were also issued.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Legal Requirements

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, it shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran has asserted during the course of this appeal that, while serving in Korea, he sustained a low back injury while unloading 50-gallon barrels of fuel.  Another soldier who was helping slipped in the mud and fell, and the Veteran held on to his end of the barrel to prevent injury to the other soldier.  The Veteran testified that he felt his "back go." He testified further that he was treated at an Air Force hospital and then placed on light duty; but his back never got better.  

He testified that he saw several chiropractors after service.  One doctor told him he had a herniated disc.  The Veteran's wife testified that she and the Veteran married shortly after he returned home from service, and he had experienced low back pain ever since she knew him.  The Veteran's brother also provided a statement to the effect that the Veteran had complained of a back injury he experienced in service, and that he had a long history of complaints of low back pain.

The Board previously granted service connection for a left knee disability based on the Veteran's report of the injury in Korea.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 38 C.F.R. § 3.159(a)(2).  Likewise, the Veteran's wife and brother are competent to report what they observed and to what the Veteran told them.  Id.  

The Veteran's account of the in-service low back incident is consistent with the place and circumstances of his active service.  See 38 U.S.C.A. § 1154(a).  Thus, the Board finds that the Veteran in fact experienced a low back injury during active service.  There remains, however, the issue of whether the currently diagnosed low back disorder is causally connected to the in-service event.

As noted earlier, the claims file contains the report of the physical examination conducted at the time of the Veteran's separation.  It reflects that the Veteran's spine was assessed as normal and records no history of back disability.

The Veteran has asserted that he sought treatment for his back at a VA facility within a year of his separation from service.  The RO sought any records extant and received a mostly negative reply.  The Veteran submitted a July 1954 report of X-ray examination and a March 1955 treatment record.  These do not mention the back, but refer to the left knee.

The Veteran has submitted records of his treatment at Mercy Clinics from May 1985 to September 2006.  These show that medical histories were taken in May 1985 and March 1986, when he was asked to indicate the parts of his body where he had symptoms.  He indicated that there were symptoms only in the knees, shoulders and left arm.  In May 2001, he was seen with complaints of knee pain, and it was reported that he had no other joint complaints.  The initial report of a back disability was in October 2002, when he reported back pain with radicular symptoms for the past week.  He did not recall any specific injury, but reported that he had had a "bad back" for "a number of years" and this had caused intermittent problems.  In November 2002, he underwent an MRI that showed spinal stenosis and moderate facet arthritis.  He was seen again in December 2002 and July 2003, when he reported a history of back pain, but did not report any history dating back to service.

A May 2007 VA examination report related to the Veteran's knees, reflects that the examiner reviewed the claims file, the Veteran's electronic medical records, and took an extensive history from the Veteran.  Based on consideration of the Veteran's history, the examiner diagnosed bilateral degenerative joint disease, status post-operative.  The examiner noted that the Veteran had a documented history of rheumatoid arthritis in childhood, and significant and widespread arthritis in the back and hands.  There are no records supporting this history.

A May 2013 examination report reflects that the examiner reviewed the claims file and took the Veteran's history.  The examiner noted that the Veteran's current low back disabilities, degenerative disc disease and lumbar foraminal stenosis, had been diagnosed in 2002.  Upon consideration of the Veteran's history, and the examination results, the examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed low back disorders were causally connected to active service, to include the in-service lifting injury.

The examiner noted that the only significant entry on the separation examination was a varicocele; the spine was assessed as normal.  The examiner noted further that the Veteran had arthritis of multiple joints; and, he had severe degenerative disc disease of the lumbar spine which was genetically determined with advancing age.  

The Veteran's pain, the examiner observed, had become worse with progression of the degenerative disc disease.  The lumbar foraminal stenosis, the examiner opined, was secondary to the aging process, which led to progressive degenerative changes.  The examiner opined that the Veteran's current low back disorders were not causally connected to the in-service lifting incident.  Noted further by the examiner was the fact that the Veteran's current disorders were diagnosed nearly 50 years after his active service.  Further, the Veteran also had spondylolisthesis at 3 levels of the lumbar spine which are all due to degenerative changes.  The examiner opined that those changes were genetically determined and progressive with age; and, there is no cause and effect relationship to military service, to include aggravation.

In the August 2014 remand, the Board observed that the examiner who conducted the May 2013 examination did not comment on the Veteran's reports that he received chiropractic treatment for a back disability in 1987, and began receiving back treatment within one week of his return from service.  The Board also noted that the examiner did not proffer reasons for her opinion that the Veteran's low back disability was genetic or age related, although she did reference medical literature on the subject.  Hence, the Board remanded for clarification, to include the requirement for an explanation if the Veteran's lay reports were rejected.

In a September 2013 addendum, the examiner repeated the opinion that it was not at least as likely as not that the current low back disability is causally connected to active service.  The examiner acknowledged the reports that the Veteran received chiropractic treatment in 1987 and received treatment within a week of service.  The examiner noted further that there was no documented evidence of the treatment within a very short period of active service; and, there were two visits in 1985 and 1986 for chiropractor treatment for knee pain where the Veteran mentioned that he had an "achiness" in the upper mid back, but that the complaint was not addressed in the clinic note related to the visit.

As concerns the Veteran's lay reports and testimony, the examiner observed that to opine solely on the basis of the Veteran's testimony would require mere speculation as to what was going on in 1954.  The examiner then addressed the Veteran's overall history, which included: the Separation examination in 1954 noted no back pain or problems; the Veteran was seen by an orthopedic clinic in July 1954, and there was no mention of any back trouble; the Veteran had multiple complete physical examinations between 1985 and 2001 with no mention of any back problems; the first mention of back pain was in 2002; the Veteran reported to his provider in October 2002 that he had had back pain for "years," but he was never evaluated, diagnosed, or treated for any back condition until 2002, when he was diagnosed with facet arthropathy in the lumbar spine. In November of 2002, an MRI examination revealed spinal stenosis and severe facet arthritis.

The examiner then observed that most likely the Veteran did have back pain for several years prior to his complaint in 2002, as his current arthritis was severe.  The examiner opined that the Veteran's arthritis pre-2002 was likely mild to moderate and progressed to the point where he had a lot of pain.  

She opined that, after a thorough review of the file, she did not find any link to his active duty time in regards to his spinal stenosis and degenerative disc disease.  The examiner noted that Veteran was 69 years of age when he was diagnosed with his current back condition; and, that persons over the age of 60 have a risk factor for developing spinal stenosis, as noted in the medical literature she referenced in the opinion.  On those bases, she opined that it was most likely that the Veteran's foraminal stenosis was due to the aging process, it leads to degenerative disc disease, which in turn leads to lumbar stenosis along with other risk factors, such as morbid obesity.  She then noted that the Veteran weighed over 300 pounds less than a year prior to her examination of him.

The Board acknowledges that the absence of contemporaneous corroborative medical evidence, alone, is not a sufficient basis for rejecting the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As noted earlier, the Board does not dispute the Veteran's testimony and written submissions that he experienced a lifting incident in service.  Nonetheless, his credibility does not automatically equate to a finding that his current low back disability is causally linked to that event.  Stated another way, the Board need not reject the Veteran's testimony to find against his claim.

The examiner's opinion, as augmented by the addendum, provided the reasons for her negative nexus opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Further, the examiner's opinions explained fully what part the absence of documented treatment played in forming her opinion. See Buchanan v. Nicholson, 451 F.3d 1331.

The evidence in favor of a nexus to service consists of the statements and testimony by the Veteran and his family members that there had been ongoing back pain since the in-service injury and that he had sought treatment shortly after service.  While these reports are competent, they are contradicted by the contemporaneous record.  As noted above, the separation examination was normal and when given the opportunity to report back pain or symptoms during treatment between 1985 and 2001, the Veteran did not do so.  He affirmatively indicated that he was not experiencing symptoms in joints other than the back.  When initially seen for back symptoms in 2002 and 2003, the Veteran did not mention any history related to the in-service injury or ongoing symptoms dating from service.  The earlier chiropractic record indicates achiness in the upper back, but makes no reference to the low back.

The contemporaneous records are more probative because they were created closer to the relevant events and at time when there was no pending claim for VA benefits.  Given the contemporaneous record, the testimony and statements during the current appeal are of limited credibility and probative value, and certainly of less probative value than the contemporaneous record and VA medical opinions based on the accurate record.  

Based on the above discussion that the preponderance of the evidence is that the Veteran's degenerative disc disease did not manifest to a compensable degree within one year of active service.  Hence, entitlement to service on the basis of continuous symptomatology is not warranted.  Id.; Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b).


As the most probative evidence is against a nexus between the current back disability and service, the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

A December 2015 rating decision denied entitlement to service connection for cold injury residuals (claimed as frozen feet); left lower extremity (LLE) peripheral neuropathy; and, right lower extremity (RLE) peripheral neuropathy.  VA received the Veteran's timely Notice of Disagreement (NOD) in January 2016.  Although documentation in the claims file reflects that the RO has acknowledged the Veteran's NOD, there is no evidence that the Veteran has been provided a statement of the case (SOC).  See 38 C.F.R. §§ 19.26, 19.29.  Hence, as the appellate process was triggered by the Veteran's NOD, he is entitled to a SOC on the issues which he appealed.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a May 2013 opinion, a VA examiner opined that it was not at least as likely as not that the Veteran's right knee disability was caused by the service-connected left knee disability.  The examiner did not, however, address whether the left knee aggravates the right knee.  In August 2013, the Board remanded the case so the examiner could address the subject of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

In a September 2013 addendum the examiner opined that the left knee did not aggravate the right knee disability at its onset; but, the examiner did not opine on whether the service-connected left knee disability currently aggravates the right knee disability.  Hence, further clarification is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a SOC pertaining to the issues of entitlement to service connection for cold injury residuals (claimed as frozen feet); LLE peripheral neuropathy; and, RLE peripheral neuropathy.

Only if, he perfects an appeal by the submission of a timely substantive appeal should these claims be returned or certified to the Board.  

2.  Ask the examiner who conducted the May 2013 examination and September 2013 addendum to review the claims folder.  

Ask the examiner to opine whether there is at least a 50-percent probability that the service-connected left knee disability aggravates-that is, chronically worsens the right knee disability?

The examiner is advised that VA will not concede aggravation unless there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that would show a baseline of right knee disability prior to the aggravation.

In the event the examiner who conducted the May 2013 examination and provided the September 2013 addendum is no longer available, refer the claims file to an equally qualified examiner.

Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If any decision on appeal remains in any way adverse to the Veteran, issue a supplemental SOC.  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


